Citation Nr: 1507125	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  07-28 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a service-connected left hip disorder on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty for approximately 11 months from May 1987 to April 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2009, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In a July 2009 decision, the Board denied the Veteran's claim for an evaluation in excess of 20 percent for service-connected arthrosis of the left hip.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 memorandum decision, the Court affirmed the Board's denial of the Veteran's claim for an evaluation in excess of 20 percent for service-connected arthrosis of the left hip on a schedular basis and issued an order which set aside in part the Board's July 2009 decision and remanded the claim for readjudication consistent with the Court's memorandum decision concerning extraschedular consideration.  In March 2012, the Board remanded the case for additional development consistent with the memorandum decision.  In February 2014 and June 2014, the Board again remanded the appeal for failure to comply with the prior remand directives.  The appeal has now been returned to the Board.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system and Virtual VA system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, the appeal must be remanded once again for failure to comply with prior remand directives.  As noted in the June 2014 remand, the Court's June 2011 memorandum decision concluded the Board erred because it failed to adequately consider and discuss the extent to which the Veteran's pain medication interferes with his ability to obtain employment.  In particular, the Court stated on page 4 of the decision:

[T]he Board apparently failed to recognize the repeated references to the pain medication [the Veteran] takes for his hip disability and how the medication affects his ability to work.  See R. at 53 (VA pain clinic treatment note indicating left hip pain and treatment by injection), 55 (list of medications including pain medications that may cause drowsiness), 96 (hearing testimony regarding effects of pain medication on daily life), 129 (report to VA examiner that he cannot work because of his hip pain and examiner's indication that MRI indicates normal left hip and no explanation 'as to why he should not be able to work or ambulate').  In Fisher v. Principi, the Court stated that 'heavy medications [the veteran] had to take for his service-connected' disability were a factor 'that might have [had] an impact on his employability; such factor[] could have led the Director of VA's Compensation and Pension Service to consider an extra-schedular total rating notwithstanding the relatively low schedular rating accorded to the veteran.' 4 Vet. App. 57, 60 (1993).  Consequently, in its discussion of extraschedular ratings it was error for the Board to fail to consider the impact of the medication [the Veteran] takes for his service connected hip disability.  Therefore the Court will remand for readjudication the matter of extraschedular consideration for the service connected left hip disability."

While an August 2014 VA contract examination assessed the current severity of the Veteran's left thigh disorder, it did not address any effects his medications may have on his ability to obtain employment.  A September 2014 VA opinion also failed to address this issue.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the examiner who prepared the September 2014 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner. The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements. The rationale for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion. If additional examination is indicated, it should be scheduled in accordance with applicable procedures. 

The examiner should discuss any impact prescription medication related to the service-connected left hip and left ankle disabilities has on the Veteran's ability to obtain and maintain employment.  This should include whether the medications are likely to cause fatigue, confusion, or other functional impairment that would affect sedentary employment.  A fully supported rationale should be provided for any conclusion reached.
 
2. After the above development has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand. The AOJ must ensure that examiner documented his or her consideration of Virtual VA. If any report is deficient in any manner, corrective measures must be implemented immediately to correct such deficiencies.

3. Thereafter, the AOJ should consider whether the claim for an evaluation in excess of 20 percent for left hip arthrosis must be submitted to the Director, Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).
 
4. The case should be reviewed on the basis of the additional evidence. If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

